Exhibit 10.23

Amendment to
Prime Vendor Agreement

 

This is the first amendment (the “Amendment”) to the Prime Vendor Agreement
(“Agreement”), dated May 1, 2007 (“Agreement Date”), among AmerisourceBergen
Drug Corporation, a Delaware corporation (“ABDC”), and BJK, Inc., d.b.a. Chem
Rx, a New York corporation (“Customer”), Chem Rx New Jersey, LLC, A New Jersey
corporation and ChemRx/Salerno’s, LLC, a Pennsylvania limited liability company
(“Affiliates”). This Amendment is effective as of October 26, 2007 (“Effective
Date”).

 

In connection with a change of control of Customer and certain financing
arrangements between Customer and its lenders, Customer and ABDC have agreed to
amend the Agreement as follows.

 

1.             Defined Terms & Effect of this Amendment

 

Capitalized terms in this Amendment that are not otherwise defined have the
meaning set forth in the Agreement. Except as otherwise set forth in this
Amendment, the Agreement continues in full force in accordance with its terms.
If there is any conflict between the Agreement and any provision of this
Amendment, this Amendment controls.

 

2.             Minimum Net Purchase Volumes

 

Customer’s minimum annual Net Purchase volume from ABDC will be, in the
aggregate, no less than $120,000,000.00 per Year (prorated for the Year ending
April 30, 2008).

 

3.             Pricing and Payment Terms

 

A.            Paragraph 2(A) of Exhibit 1 is deleted and amended to read as
follows: “Weekly Statement/Three Week Terms. Customer agrees to the following
payment terms for Product purchases: Invoices Saturday through Friday will be
transmitted for posting no later than 1:00 p.m. (Eastern) on the following third
Friday. By way of example, payment for purchases from Saturday the 1st through
Friday the 7th is due on Friday the 28th.”

 

B.            Paragraph 1(A) of Exhibit 1 is amendment by deleting the first
sentence of the second paragraph following the Price of Goods matrix and
replacing it with the following: “The Price of Goods matrix is based on payment
terms of a weekly statement on 3 week terms.”

 

C.            Paragraph 1(C) of Exhibit 1 is deleted and amended to read as
follows: “ABDC will provide Customer with extended dating on Products purchased
on a dock-to-dock basis as follows: Pricing will be at the applicable Price of
Goods in the matrix Paragraph 1(A) of Exhibit 1 but with payment due on the
following fourth Friday (that is, Weekly Statement/Four Week Terms) and no
adjustment to the Price of Goods in matrix. Dock-to-dock orders will be shipped
to Customer after ABDC receives them from the manufacturer and, as such, service
level fill rates and order and delivery terms do not apply to such dock-to-dock
orders.”

 

D.            Within twenty (20) days of the Effective Date, Customer will pay
to ABDC the full amount of all outstanding payments that are, as of the date of
Customer’s payment, due pursuant to Weekly Statement/Three Week Terms under
Section 3(A) of this Amendment.

 

E.             For purposes of clarity, (1) Source/PRxO Gen compliance ratios in
the Price of Goods matrix in Paragraph 1(A) of Exhibit 1 include only purchases
from ABDC through its Source Generics or PRxO Generics programs; and (2) monthly
Net Purchase volume tiers in such matrix

 

1

--------------------------------------------------------------------------------


 

include only purchases from ABDC. Matrix pricing tiers and Source/PRxO Gen
Compliance ratios do not include Customer’s Purchases from Bellco.

 

4.             Credit Deposit

 

On the Effective Date, Customer will deposit with ABDC the sum of Two Million
Five Hundred Thousand Dollars ($2,500,000) in an interest bearing account as a
deposit for Customer’s performance of its obligations under this Agreement (the
“Deposit”). Customer hereby grants to ABDC a lien upon and continuing security
interest in the Deposit as cash collateral and security for the performance of
all obligations of Customer hereunder including, without limitation the payment
of all amounts due and owing hereunder, which security interest shall be
enforceable and subject to all the provisions of this Agreement, as if the
Deposit were specifically pledged hereunder, and the Deposit and proceeds
thereof may be applied to payment of the obligations of Customer hereunder at
any time following the occurrence of a default or event of default in any such
obligation hereunder. ABDC shall have no obligation to segregate the Deposit.
ABDC’s security interest in the Deposit shall be perfected by possession thereof
and such security interest shall be senior to the interest of any other party
including, without limitation, Canadian Imperial Bank of Commerce, New York
Agency. ABDC shall be entitled to exercise any or all rights, remedies, benefits
and privileges available to a secured party under the Uniform Commercial Code as
well as those under this Agreement and any other applicable agreement with
respect to the Deposit. “Uniform Commercial Code” means the Uniform Commercial
Code of Pennsylvania, as the same may be amended from time to time, and any
successor statute. In the event any or all of the Deposit is applied against any
such obligations, ABDC shall give written notice thereof to Customer and, not
later than two business days after the date such notice is received, Customer
shall deposit with ABDC an amount equal to the amount of the deposit so applied.
Any such new deposit shall be and become the “Deposit” hereunder and,
accordingly, Customer hereby grants a lien upon and continuing security interest
in such deposit as security for the performance of all obligations of Customer
hereunder including, without limitation the payment of all amounts due and owing
hereunder. Upon the expiration or termination of the Agreement, ABDC may deduct
from such deposit and any interest earned thereon any unpaid amounts owed under
the Agreement, including payment for Products and Services. ABDC will return to
Customer any balance remaining within ninety (90) days of the expiration or
termination of the Agreement. Such credit deposit will not relieve Customer of
its obligation to pay promptly.

 

5.             Joinder

 

Affiliates agree that the term “Customer” in the Agreement and this Amendment
shall be interpreted to refer to and include Affiliates. Affiliates agree that
by executing this Amendment, the Affiliates hereby adopt the Agreement and the
Amendment and agree to be bound by all the terms, conditions, responsibilities
and provisions of the Agreement and the Amendment.

 

6.             SECURITY Interest

 

Section 9.2 of Exhibit 3 to the Prime Vendor Agreements hereby terminated and
ABDC agrees that it shall file a UCC 3 termination statement with respect to the
security interest previously created under such section.

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have had a duly authorized officer, partner or
principal execute this Amendment as of its Effective Date.

 

 

 

  Customer

ABDC:

  BJK, Inc.

  AmerisourceBergen Drug Corporation

 

 

By:

/s/Jerry Silva

By:

/s/Michael D. Dicandilo

 

Jerry Silva

 

Michael D. Dicandilo

 

Chief Executive Officer

 

Executive Vice President
and Chief Financial Officer

 

 

 

 

  Customer

  Customer

  ChemRx New Jersey, LLC

  ChemRx Salerno's, LLC

 

 

By:

BJK, Inc., as sole member

By:

BJK, Inc., as sole member

 

 

By:

/s/Jerry Silva

By:

/s/Jerry Silva

 

Jerry Silva

 

Jerry Silva

 

Chief Executive Officer

 

Chief Executive Officer

 

 

 

 

 

 

3

--------------------------------------------------------------------------------